Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 5-8, it is unclear how many wavy sipes and how many straight sipes are required by each of these claims.  The description of "the wavy sipe" indicates that only one wavy sipe and only one straight sipe is required.  However, the description regarding "a plurality of notches" indicates, for example, that a plurality of wavy sipes is required. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Japan 489
5)	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 489 (JP 2011-088489) in view of Colombo et al (US 2004/0238092) and Japan 696 (JP 1558696 S).
	Japan 489 discloses a row of center blocks on the tire equator between a pair of circumferential grooves.  Each center block comprises three one end open sipes which are zigzag in plan view and two straight both end open sipes.  See FIGURE 1, machine translation.  Japan 489 teaches steering stability on icy road or dried road and uneven wear performance are made compatible.  See machine translation.  Japan 489 does not recite notches being formed in triangular shape in plan view.
	As to claims 1-4, it would have been obvious to one of ordinary skill in the art to provide Japan 489's pneumatic tire for use on icy roads such that each center block comprises notches, which are formed in triangular shape in plan view and such that one of the one end open sipes which is zigzag in plan view extends from an apex corner portion of the notch portion since (1) Colombo et al teaches providing blocks with notches which are formed in triangular shape in plan view to increase traction on snow wherein the length "l" of the notch is 5 to 35 mm, the width "b" of the notch is 6-60% width B of block, distance D from notch to width extending block edge is less than or 
	As to claims 1 and 3:  The claimed land portion reads on at least one of Japan 489's center blocks.  The claimed notch portion reads on the notch suggested by Colombo et al.  The claimed wavy sipe reads on a zigzag one end open sipe as disclosed by Japan 489.  It is noted that "wavy" is generic to "zigzag".  The claimed straight sipe reads on a straight both end open sipe as disclosed by Japan 489.  It is noted that the straight sipe is adjacent to and thereby alternates with the zigzag sipe (wavy sipe).          
	As to claims 2 and 4:  When Japan 489's center block is provided with a long notch (Colombo et al teaching a notch length of 5 to 35 mm), then at least one of the straight both end open sipes will open to an inclined edge portion of the notch. 
Japan 696
6)	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 696 (JP 1558696 S) in view of Japan 686 (JP 2007-030686), Korea 279 (KR 2003-0089279) and Cusimano (US 5,209,793).


    PNG
    media_image1.png
    384
    703
    media_image1.png
    Greyscale

As can be seen from the FIFTH FIGURE, the directional tread pattern comprises a center rib (land portion) provided with a zigzag-shaped sipe extending in a tire circumferential direction, wherein the circumferentially extending zigzag-shaped sipe is formed in a zigzag shape by a plurality of lateral sipe portions arranged at intervals is the tire circumferential direction and a plurality of longitudinal sipe portions alternately connecting end portions of the lateral sipe portions, and each longitudinal sipe portion includes an extension portion in which one end portion out of both end portions in the tire circumferential direction of each longitudinal sipe portion extends to one side beyond a connection portion with a lateral sipe portion of the lateral sipe portions.  The FIFTH FIGURE also shows the longitudinal sipe portion being inclined outward In a width direction from the other end portion of both end portions of the longitudinal end small notches which are triangular shape in plan view and large notches which are triangular shape in plan view wherein the center rib comprises a wavy one end open sipe extending from an apex corner portion of a small triangular shaped notch and a wavy one end open sipe extending from an apex corner portion of a large triangular shaped notch.  Japan 696 is silent as to pneumatic tire.
	As to claims 1-5 and 7, It would have been obvious to one of ordinary skill in the art to use the directional tread pattern of Japan 696 in a tread of a pneumatic tire since it is well known / conventional per se in the tire art, as evidenced by Japan 686 [FIGURES 1-2, machine translation] to use a tread pattern comprising sipes in a tread of a pneumatic tire to improve ice performance.  Thus, one of ordinary skill in the art would have found it obvious to incorporate the tread pattern of Japan 696 in a pneumatic tire such that the pneumatic tire comprises a center rib (land portion) provided with small notches, large notches, a circumferentially zig-zag shaped sipe, and one end open wavy sipes for the benefit of obtaining a real world / practical application of the design of Japan 696's tread pattern.  It is noted again that Japan 696 shows the center rib comprises a wavy one end open sipe extending from an apex corner portion of a small triangular shaped notch and a wavy one end open sipe extending from an apex corner portion of a large triangular shaped notch. 
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide the pneumatic tire having Japan 696's tread pattern such that the center rib (center land portion) is provided with a straight sipe adjacent to the wavy sipe with a gap one end open inclined wavy sipes [FIGURES of Japan 696], (2) Korea 279 shows providing a center rib of a directional pattern of a tread of a pneumatic tire with alternating one end open wavy inclined kerfs (sipes) and one end open straight inclined kerfs (sipes) [FIGURE 2, machine translation] and (3) Cusimano shows providing a center rib of a directional pattern of a tread of a pneumatic tire with one end open straight inclined sipes 48, 49 [FIGURE 1].
	As to claim 2:  When Japan 696's tire tread is provide a straight sipe as suggested by Korea 279 and Cusimano, then this straight sipe with open to an inclined edge portion of the large triangular shaped notch. 
	As to claims 3 and 4, Korea 279 suggests alternately providing wavy sipes and straight sipes (non-undulating sipes) wherein Cusimano clearly illustrates straight sipes 48, 49.
 	As to claims 5 and 7, Japan 696 shows a wavy sipe extending from a small triangular shaped notch into an opening portion of the circumferentially extending zigzag sipe.  Claims 5 and 7 read on and fail to exclude additional notches.
ALLOWABLE SUBJECT MATTER
7)	Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Remarks
8)	The remaining references are of interest. 
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 25, 2021